I concur with Mr. JUSTICE WATTS.
It is not denied that the plaintiff was injured by the elevator. I see no question of law in this case. The exceptions raise only a question of fact. The specifications of negligence are a defective elevator and negligent operation of the elevator. It is immaterial whether the plaintiff's foot was injured by the floor of the second or third floor. The undisputed fact is that he was injured by the elevator. There is evidence to show that the elevator was in the habit of falling several feet, and that the defendant admitted that *Page 68 
he had had trouble with it. There is evidence to show that the elevator, either from a defect in the machine or its operation, was causing trouble, and the defendant knew it. There was expert evidence that the elevator could in no event fall more than 11 feet. There was no positive evidence that as a matter of fact it did fall 30 feet. That was a question for the jury. The defendants' witness said:
"If I were to see an elevator fall 2 or 3 feet, I would think something was absolutely wrong. I have never seen it in 35 years' experience."
There was positive evidence that it did fall repeatedly.
For these reasons, I concur with MR. JUSTICE WATTS.